Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 1 of 26 PageID 10902



                       IN THE UNITED STATES DISTRICT COURT OF
                           THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  ORANGE LAKE           COUNTRY        CLUB,              CASE NO.: 17-cv-1542-GAP-DCI
  INC., et al.,

                    Plaintiffs,
  v.

  REED HEIN & ASSOCIATES, LLC d/b/a
  TIMESHARE EXIT TEAM; et al.,

                      Defendants.
                                                   /

               PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

         Plaintiffs Orange Lake Country Club, Inc. and Wilson Resort Finance, LLC (collectively,

  “Orange Lake”) move for partial summary judgment, pursuant to Rule 56, against Defendants Reed

  Hein & Associates, LLC d/b/a Timeshare Exit Team (“TET”), Brandon Reed, Trevor Hein, Thomas

  Parenteau (TET, Reed, Hein, and Parenteau are collectively “TET Defendants”), and Mitchell Reed

  Sussman d/b/a Mitchell Reed Sussman & Associates (“Sussman”).           Plaintiffs move for partial

  summary judgment on Defendants’ affirmative defenses. DE258 (TET Defendants’ Answer); DE257

  (Sussman’s Answer); DE284 (Order Striking Certain Defenses).

                                    PRELIMINARY STATEMENT

         TET Defendants are running a Ponzi scheme that preys on a small segment of Orange Lake’s

  customers who seek to get out of their legally binding contracts. TET Defendants do this by holding

  themselves out as consumer advocates and falsely advertising that they can cancel Orange Lake’s

  contracts. TET Defendants instruct Orange Lake’s customers to stop paying obligations owed to

  Orange Lake for two reasons: (1) to mislead timeshare owners to believe they TET’s fee is reasonable

  because they will not have to pay Orange Lake; and (2) to create leverage to negotiate an “exit” and
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 2 of 26 PageID 10903



  hope that Orange Lake will foreclose on the timeshare, which TET Defendants consider a valid “exit.”

  This is a Ponzi scheme because TET Defendants are aware they cannot lawfully deliver on their

  promise to obtain an “exit,” yet they continue soliciting new clients, using the new revenue to sustain a

  business model swelling with legacy Orange Lake owners they cannot lawfully “exit.”

          To conceal their scheme, TET Defendants rely on transfer companies—which TET Defendants

  claim not to do—who transfer unencumbered timeshare interests to persons and entities with no ability

  or intent to pay the obligations associated with timeshare ownership. However, for mortgaged

  timeshare interests—like those at issue in this case—TET Defendants employ lawyers like Mitchell

  Sussman, who recently consented to an injunction prohibiting the same conduct at issue in this action,1

  and who has been denied pro hac vice admission to this Court for misconduct.2 These lawyers erect

  false communication barriers between Orange Lake and its customers by claiming to represent the

  owners, which has the added benefit to Defendants of making sure timeshare owners do not pay

  Orange Lake because billing statements are sent to the lawyers who throw them in the trash.

          With timeshare owners stuck with having paid TET thousands of dollars each, having defaulted

  on their obligations at TET’s instruction or manipulation, and unable to communicate with Orange

  Lake, TET Defendants either do nothing, or they employ one or more of several illegal strategies to

  purportedly obtain an “exit.” Eventually, TET Defendants falsely congratulate timeshare owners on an

  “exit,” when no such thing has occurred.

          In an attempt to avoid liability, Defendants assert numerous baseless affirmative defenses. The

  Court has already ruled on Sussman’s Motion for Summary Judgment, which involved many of the

  same defenses. DE259.       As set forth below, the undisputed facts demonstrate that Plaintiffs have

  standing, Defendants are not agents of the timeshare owners, Defendants’ interference is not justified or

  1
      DE198 in Westgate Resorts, Ltd. v. Sussman, Case No. 6:17-cv-01467-RBD-DCI.
  2
      DE21 in Hilton Resorts Corp. v. Sussman, Case No. 6:19-cv-00305-GAP-DCI.

                                                     2
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 3 of 26 PageID 10904



  privileged, they are not entitled to the litigation privilege, and did not provide privileged legal advice.

  Moreover, Defendants’ affirmative defenses based on Noerr-Pennington (First Amendment) and

  antitrust statutes are off-base and fail as a matter of law. As to Orange Lake’s false advertising claim,

  TET Defendants’ statements constitute advertising within the Lanham Act, and Orange Lake is within

  the protected zone of interests. Moreover, all the complained-of conduct occurred during the applicable

  limitations periods, and Defendants’ limitations and laches defenses fail as a matter of law. Finally,

  there is no evidence Orange Lake failed to mitigate its damages.

                               STATEMENT OF UNDISPUTED FACTS

  TET’s Marketing

  1.      TET is aware that the timeshare owners have contracts with Orange Lake that require them to

  make contractual payments to Orange Lake. Ex. A (Parenteau Depo) at 282:17 – 283:4. TET makes

  no effort to ascertain whether any of its customers have any legal or factual grounds that would justify

  termination of those contracts. Id. at 283:5-9. TET’s corporate representative testified that TET does

  not claim any legal justification to interfere with Orange Lake’s contracts. Id. at 283:10-15.

  2.      TET spends approximately $1 million per month marketing its services through all media

  forms, the majority of which is spent on paid radio endorsements. Id. at 25:18 – 26:20; 33:23 – 34:13.

  3.      TET agrees that it has always advertised that a timeshare owner can legally and permanently

  exit his timeshare for any reason, id. at 42:19-22; 89:6-8; 44:11-16; 104:1-3, and its marketing from

  inception until “late 2017” was that timeshare owners can safely exit their timeshares for any reason, id.

  at 43:15-23. However, TET admits that it never considered exit methods used by Sussman to be

  “safe.” Id. at 49:11 – 50:7. Similarly, TET agrees that, in the majority of instances, exit methods used

  by Sussman are not “permanent.” Id. at 51:12 – 52:2.




                                                      3
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 4 of 26 PageID 10905



  4.      TET has advertised, “our personal guarantee to you is that our team of consumer advocates will

  get you out of your timeshare contract,” id. at 112:12-24, that it has a 100% success rate, id. at 63:21-

  25, and that it has a 100% money-back guarantee, id. at 56:20 – 57:7.

  5.      TET has advertised that it will “force the resort to take the timeshare back.” Id. at 114:15 –

  117:6. However, TET agreed that this only includes voluntary agreements made by timeshare

  companies with their consent. Id.

  6.      TET has advertised that it has a proprietary process, and that it works directly with timeshare

  companies to secure an exit. Id. at 68:22 – 69:3. However, the only “proprietary” part of the process is

  assigning vendors. Ex. B (Porter Depo) at 137:1-9.

  TET’s Sales Presentation

  7.      Despite branding itself as a consumer protection firm, TET is a for-profit business whose goal

  is to sell as many services as possible. Ex. A at 142:1-13. To that end, TET employs sales scripts

  communicating: (1) timeshares have no value; (2) timeshare owners are subject to special assessments;

  and (3) it’s hard to use a timeshare, all leading to the stated conclusion that there is no benefit to owning

  a timeshare. Id. at 149:20 – 50:18. The sales presentation also communicates that timeshare listing

  companies are a scam, and hiring an attorney is too expensive. Id. at 149:23-25; 150:19 – 151:1.3

  8.      The presentation claims, “We [TET] help about 1,000 people successfully exit their timeshares

  each month,” Ex. A at 162:6 – 163:12, but—even including Sussman’s unlawful exit methods—TET

  has completed approximately 15,000 exits since 2013, an average of only 250 per month. Id.

  9.      TET’s sales presentation clarifies that TET will use attorneys to give timeshare companies a

  choice—either take back the timeshare or fight in court. Ex. A at 166:24 – 169:9. It does not matter to

  3
       Ironically, TET’s sales script uses scare tactics with stories of other exit companies transferring
       timeshares to straw purchasers not recognized by the timeshare company, which were ineffective
       and left the owner still liable, despite the owner’s belief he had been exited. Ex. A at 160:24 –
       162:5. This is exactly what Sussman did for TET’s customers. Id.

                                                       4
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 5 of 26 PageID 10906



  TET whether there is any valid legal basis to have the agreement cancelled, id., raising the obvious

  inference that TET threatens baseless litigation as a negotiation tool.

  10.     The final part of the sales presentation is TET’s fee. For timeshare interests without a

  mortgage, TET’s fee depends solely on the annual maintenance fees and ranges from $2,795 to $7,500.

  Ex. A at 154:7-25. TET’s fee for timeshares with a mortgage is calculated similarly, except that TET’s

  fee includes an additional amount equal to a percentage of the mortgage balance. Id. at 158:13-22. The

  amount has no correlation to the work TET will have to perform. Id. at 154:7-25.

  11.     The ultimate point of the sales presentation is to demonstrate to the timeshare owner that TET’s

  fee is cheaper than paying the timeshare company. Ex. A at 154:2-5. Thus, TET presents its fee to the

  timeshare owner by comparing it to the cost of timeshare ownership over a 15-year or 30-year period,

  to make TET’s fee appear reasonable. Id. at 155:12 – 156:18; 171:5-12.

  12.     Prior to 2017, TET admits that it instructed customers not to pay obligations owed to the

  timeshare companies. Ex. A at 129:24 – 130:12. TET’s Director of Marketing, Scott Loughran,

  testified the instruction was given because it worked—timeshare companies would more readily work

  with a defaulted timeshare owner. Ex. C at 147:18 – 148:7. TET is also aware that at least one of its

  attorney vendors—Sussman, to whom TET assigned 7,800 files—instructed customers not to pay

  obligations owed to the timeshare companies. Ex. A at 132:2-8. TET’s sales script also discussed

  paying obligations owed to timeshare companies:

          A majority of our clients choose not to pay the timeshare for two reasons. One, you are
          giving them [timeshare company] exactly what they want: Your money. So, it can
          cause them to delay the process further. And two, payment is a form of agreement

  Id. at 159:17 – 160:10.

  13.     Although TET claims it discontinued the practice of instructing owners not to pay, the issue is

  first documented on June 1, 2016. Ex. D. As of June 21, 2017, TET was still providing strongly-




                                                       5
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 6 of 26 PageID 10907



  worded reminders to its salespersons. Ex. E; Ex. F. Yet, TET did not provide its sales employees with

  approved verbiage to use on the issue of timeshare owners paying their obligations until July 26, 2017.

  Ex. G. Although TET claims it disciplined individuals for violating the new directive to not instruct

  owners not to pay, Ex. A at 240:3-16, TET has failed to produce any related documents, Ex. H.

  TET’s Vendors – Transfer Companies

  14.      Shortly after inception, TET implemented its current business model of utilizing third-party

  “vendors” to do any work that will be done to secure an exit.4 Ex. A at 70:5-22; 226:19-22.

  15.      TET uses non-attorney transfer companies, such as Standard Timeshare Transfers (“STT”), and

  others, id. at 73:25 – 77:22, and assigns as many as 75% of its customers to these non-attorney vendors,

  Id. at 86:17 – 87:1. Only accounts that are paid-in-full may be transferred., Ex. I (Brown Depo) at

  29:17 - 30:5; 62:21-23, and for such accounts, TET collects the additional $600 - $900 transfer fee,

  immediately refers the timeshare owner to the transfer company, and retains its entire fee—several

  thousand dollars—for making the referral Ex. A at 156:19 – 157:25; 275:3-21.

  16.      Like Sussman, STT offers rebates to “purchasers,” such that the “purchasers” actually net up to

  $250 by accepting a transfer of the timeshare. Ex. I at 67:19 – 68:8. STT also transfers timeshares to

  individuals and entities without regard to whether those “purchasers” have the ability or intent to pay

  the obligations associated with the timeshare. Id. at 63:5 – 64:19.5 STT also has the original timeshare

  owner “seller” pre-pay maintenance fees, id. at 68:16 – 69:18, which effectively delays discovery of the

  fact that STT’s “purchasers” do not have the ability or intent to pay timeshare obligations.

  4
        Some small percentage of TET’s customers—less than 5%—are assigned to TET’s in-house
        “Top Gun” team, which consists of 2-3 TET employees who intentionally conceal their
        identity from the timeshare companies and attempt to negotiate exits directly with timeshare
        companies. Exhibit A at 78:11 – 81:8. Although uncommon, TET’s upper management has
        also attempted to negotiate “bulk settlements” with timeshare companies. Id. at 81:16 – 85:8.
  5
        STT has never attempted to verify whether any of the “purchasers” in the transfer
        transactions actually paid the timeshare obligations, even as to “purchasers” acquiring 50+
        timeshares. Ex. I at 64:20 – 65:2; 102:23 – 103:16; 103:17 – 105:24


                                                      6
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 7 of 26 PageID 10908



  TET Vendors – Attorneys

  17.      The Court has already found TET failed to establish the existence of any attorney-client

  privilege between any timeshare owner and any attorney. DE214 at 5-7. The Court further found that,

  to the extent TET claimed to derive authority to create an attorney-client relationship from any powers

  of attorney, TET failed to establish that novel theory. DE214 at 7-10. The Court has also already

  found a fact issue exists as to whether TET Defendants and Sussman conspired. DE259 at 10-11.

  18.      For mortgaged accounts ineligible for an STT transfer, TET has used four different attorneys—

  initially and briefly, an attorney named Abrams, then Sussman, then Privett, and then SGB. Ex. A at

  72:17 – 73:24. TET paid Sussman at least $500 per file for 7,800 files, paid Privett $650 or $1,200 per

  file for 6,000 files, and paid SGB $300,000 per month. Id. at 249:7-18; 266:11-23; 287:19-24.

  19.      Upon assigning an attorney vendor, TET does not inform the customer of the attorney’s contact

  information. Ex. A at 93:14 – 94:10. The customer is not given any input or opportunity to direct what

  will occur. Id. at 95:2 – 97:1.6 To the contrary, the attorneys decide what action or inaction to take. Id.

  at 252:20 – 253:1; 261:14-17; 287:13-18.

  20.      Sussman accepts all referrals from TET, regardless of whether the TET customer meets any

  criteria to cancel their timeshare contract. Ex. J at 36:5-17; 60-22 – 61:2; 181:8-14. He does not

  communicate with timeshare owners assigned to him by TET, id., and he does not analyze the facts or

  circumstances of any timeshare owners’ situation, id. at 48:1-6; 36:8-17; 55:3-9; 98:4-15. Instead,

  he sends formulaic letters to Orange Lake, informing Orange Lake the timeshare owner will not

  pay, and referencing fraud or misrepresentation, but not asserting claims or threatening legal

  action. Id. at 50:7 – 51:20; 54:14 – 55:9; 196:5-10; 196:11 – 198:2, 203:23 – 204:7; 212:23 – 214:1,




  6
        Customers assigned to SGB are supposedly given an opportunity to talk to SGB about
        options, but if the customer does not call, SGB makes the decision. Ex. A at 99:10 – 101:12.

                                                      7
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 8 of 26 PageID 10909



  21.     Sussman has never filed suit against Orange Lake. Id. at 93:15 – 94:5; 95:17-22; 272:13-15.

  However, with TET’s knowledge and approval, Sussman then employs three “exit” strategies that he

  knows Orange Lake does not accept. Id. at 96:11-16.

  22.     First, Sussman’s resignation method involves a letter to Orange Lake, advising that the

  timeshare owner is resigning. Id. at 75-77. Sussman is aware Orange Lake does not accept or consider

  resignations valid, id. at 104; 272, but his position is that Orange Lake must take legal action to

  invalidate the process, id. at 75-77. Even Sussman admits that owners are responsible for paying

  timeshare obligations—i.e., mortgages—prior to the resignation, yet Sussman does not advise the

  owners, leaving them exposed to claims by Orange Lake, id. at 76-77.

  23.     Second, Sussman’s unilateral deed method involves having the timeshare owner sign a deed to

  convey the timeshare back to Orange Lake. Id. at 93; 101. Sussman pays attorneys to prepare the

  deeds under false pretenses., id. at 240, 254-55, 257, 258-59, 294; DE224-10, and the deeds falsely

  state that Orange Lake paid $10 when no consideration changes hands, Ex. J at 286-87. Sussman has

  the deed recorded, DE224-14, without informing Orange Lake, yet aware that Orange Lake does not

  accept or consider the deeds valid, Ex. J at 104-06.

  24.     Third, Sussman’s deed to associate method involves having timeshare owners sign a deed to

  convey the timeshare to his so-called “associates.” Id. at 93-94. Each deed recites that the grantee paid

  the grantor $10, but instead of that consideration changing hands, Sussman pays the associates $100.

  Id. at 110, 112, 133-34. Sussman does nothing to ensure the associates have the ability and intent to

  pay the timeshare obligations, and indeed, the associates accept the deeds because they need the $100.

  Id. at 110-12, 134-35, 300. After the transfer, when Sussman receives billing statements from Orange

  Lake, he does not forward them to the associates—the supposed new owners—because the statements

  are “trash.” Id. at 239-40. Sussman carries out this method without giving Orange Lake an opportunity




                                                         8
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 9 of 26 PageID 10910



  to exercise its right of first refusal, id. at 135-36, and he does not provide Orange Lake any notice, id. at

  366-67. Sussman is aware Orange Lake does not accept or consider these transfers to be valid, but

  Sussman does not advise the timeshare owners of that fact. Id. at 140-41.

  25.     Privett, for his part, generally did nothing, but instead falsely reported to TET that he was

  working, as exemplified by the testimony of Lenora Amadi, below.

  26.     During exits, TET employees provide false status updates to timeshare owners suggesting TET

  was working on an exit, when no work was being performed. Ex. A at 243:7-11.

  27.     Once a TET vendor supposedly completes an “exit,” TET falsely notifies the timeshare owner

  that he no longer owes any obligations to Orange Lake. DE224-14; Ex. J at 272-73; 282-85. Orange

  Lake has foreclosed on hundreds of TET Defendants’ and Sussman’s customers after these practices,

  resulting in negative credit reporting. Ex. J at 104-06.

  28.     Even though TET was aware of Sussman’s practices—and its general counsel vocally opposed

  same since 2014—TET allowed Sussman to run amok until it claims it terminated its relationship with

  Sussman in April 2016. Ex. A at 254:16 – 255:7; Ex. J at 87:7-21; 88:22 – 93:8. Even after

  supposedly terminating its relationship with Sussman, TET still had approximately 6,000 open files

  with Sussman, 700 of which were still open as of September 2018. Ex. A at 256:19 – 257:13.

  29.     TET also claims it terminated its relationship with Privett in August 2016. Id. at 262:2-4. Even

  after supposedly doing so, TET still had approximately 6,000 open files with Privett, approximately

  1,600 of which remained open as of September 2018. Id. at 262:2-19.

  Timeshare Owners

  Lenora Tracy Bailey-Amadi

  30.     Amadi owned one Orange Lake timeshare. Ex. K (Amadi Depo) at 10:21-25. From TET’s

  radio endorsement, she understood TET would work to get anyone out of a timeshare. Id. at 16:10-22.




                                                       9
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 10 of 26 PageID 10911



  She viewed TET’s website, where she got the impression that TET could get anyone out of a timeshare

  for any reason, and that TET would do so safely, legally, and permanently. Id. at 19:1 – 20:19. She

  also had the impression that TET would negotiate with Orange Lake to resolve the timeshare, id. at

  21:18-25, and that TET had a high success rate, which was important to her, id. at 22:16-22.

  31.     She attended a TET’s sales presentation where she voiced no complaints against Orange Lake.

  Id. at 25:12-17; 26:15-20. The presentation focused on convincing her she should hire TET to get out

  of her timeshare, and on how much she would have to pay Orange Lake over the life of her timeshare

  ownership, compared to TET’s fee. Id. at 27:6-25. In that context, the TET salesperson volunteered

  she should just stop paying Orange Lake—i.e., to pay TET instead—and then explained that TET had

  attorneys to handle any lawsuits filed against her and a credit repair company to address any negative

  credit reporting. Id. at 28:8 – 29:3; 29:14-21. The salesperson instructed her to stop communicating

  with Orange Lake, id., and reiterated TET’s money-back guarantee. Id. at 32:19 – 33:13.

  32.     She hired TET on March 27, 2016 for $6,500, id. at 35:22 – 36:10, and she stopped making her

  payments because TET instructed her to do so. Id. at 39:5-11.

  33.     She was aware that TET hired an attorney to act on her behalf, but she did not know the

  attorney’s name, and she never talked to the attorney. Id. at 40:10 – 43:13. She is unaware of any

  investigation the attorney (Privett) may have conducted prior to sending a letter of representation in

  June 2016, and she did not receive any substantive updates from June 2016 to August 2017. Id. at

  43:14 – 47:6. In August 2017, she learned from Orange Lake that Prviett had not done anything for

  her, other than sending a letter of representation in June 2016. Id. at 47:12 – 48:11.

  34.     After Orange Lake voluntarily cancelled Amadi’s timeshare in August 2017, TET had the gall

  to claim credit, and TET refused to refund the money Amadi paid TET. Id. at 48:14 – 49:10; 49:14 –

  50:3; 50:13 – 51:5. Amadi requested a refund on August 7, 2017, id. at 52:18 – 54:1; 57:14 – 58:7, and




                                                      10
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 11 of 26 PageID 10912



  as of September 2017—after Orange Lake already cancelled Amadi’s contract—TET pretended to still

  be working on an “exit” and claimed Orange Lake was delaying the process, id. at 59:14 – 60:10.

  Ultimately, on November 21, 2017—three months after Orange Lake cancelled Amadi’s contract—

  Privett provided a supposed timeline of efforts made to cancel Amadi’s contract, which TET provided

  to Amadi. Id. at 62:23 – 63:6. Of course, the efforts listed were “bogus”—in Amadi’s words—since

  she had already secured her own timeshare cancellation from Orange Lake directly three months

  before. Id. at 63:7 – 64:14. A month later, TET sent Amadi a letter on December 29, 2017,

  congratulating her on the exit TET supposedly secured, but which TET had nothing to do with

  procuring. Id. at 65:15 – 66:13. TET never issued her a refund. Id. at 67:12-14.

  Michael O’Malley

  35.     He owned two timeshares, but he was no longer using them, and no longer wanted to own

  them. Ex. L (O’Malley Depo) at 19:17 – 20:4; 22:16-19.

  36.     He heard a radio endorsement for TET indicating TET would get him out of the timeshare or

  refund its fee. Id. at 22:24 – 24:17. He relied on the endorser. Id. at 25:3-7.

  37.     He attended a TET sales presentation. Id. at 26:15 – 27:21. The TET salesperson told him

  TET could get him out in 6 to 9 months, but that he should not communicate with Orange Lake. Id. at

  27:22 – 28:25. TET did not give him any indication of what it was they would be doing to get him out

  of the timeshare. Id. at 30:13 – 31:4. But, the salesperson gave him the impression it would easy, and

  that the “exit” would be legal and permanent. Id. at 31:5-19. TET promised him an unconditional

  money-back guarantee. Id. at 32:21 – 33:5.

  38.     He was never informed that Sussman or any other attorney was purportedly acting on his

  behalf, he never spoke to any such attorney, and no such attorney ever investigated his circumstances.




                                                      11
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 12 of 26 PageID 10913



  Id. at 38:1-23. He never authorized TET or any attorney to assert claims of fraud or misrepresentation

  on his behalf, id. at 39:5-8, notwithstanding Sussman’s letter referencing same.

  39.     Until the time he contacted TET, he was current on his timeshare obligations. Id. at 22:20-23.

  Unsurprisingly, after Sussman sent a letter of representation to Orange Lake, O’Malley confirmed he

  stopped receiving billing statements. Id. at 39:20-23; 62:17 – 63:12. When he did not receive

  statements, he did not pay. Id. at 62:17 – 63:8.

  40.     O’Malley received a deed from TET to transfer the timeshare to Tom Stanford—a known

  Sussman “associate”—and O’Malley signed it and returned it. Id. at 40:7 – 42:14. Thereafter, TET

  informed him the timeshare was cancelled, and that he had no further obligations. Id. at 43:11 – 44:7.

  41.     O’Malley later learned that whatever Sussman had done was ineffective. Even though TET

  had Sussman reverse the deed to associate transaction—i.e., deed the property back to O’Malley—

  O’Malley was never told of and never consented to that. Id. at 56:4 – 57:5; 58:20 – 59:7.

  42.     Three years after he hired and paid TET almost $6,000 in July 2015, and as of May 2018,

  O’Malley was not out of either timeshare—despite the supposed prior exit with Sussman that was

  reversed—and he had to pay the amounts that accrued with Orange Lake, along with late fees, in

  addition to paying additional fees to TET for an STT transfer. Id. at 64:22 – 70:4. TET ultimately

  transferred of one of his timeshares through STT, but as of O’Malley’s deposition in January 2019,

  nothing had occurred with the second timeshare. Id. at 70:5-23.

  Other Timeshare Owners

  43.     James Lietzow, Del Retta Seth, Sheryl Cox, and Tiffany Dallman also gave depositions, and

  they each had similar experiences as Amadi and O’Malley. Neither TET nor Sussman timely disclosed

  any other timeshare owner witnesses. See, e.g., DE318.




                                                     12
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 13 of 26 PageID 10914



  44.      Lietzow summarized his experience with TET as being misled in several ways: (1) he was told

  he would have one point of contact, but every time he called TET, he spoke to someone different who

  did not know what was going on; (2) he was told it would take 6 to 12 months, but nothing was done in

  more than 3 years; (3) TET demanded additional fees after telling him TET’s fee was all inclusive; (4)

  TET never secured an exit; (5) TET attempted to take credit when he secured his own exit; and (6) TET

  refused to issue a refund. Ex. M (Lietzow Depo) at 65:13 – 66:25.

  Orange Lake’s Damages

  45.      TET Defendants had agreements with 1,235 unique Orange Lake timeshare owners.7 Ex. N

  (Wolf Report) at 19. Orange Lake has calculated TET Defendants’ net revenues from Orange Lake

  timeshare owners, for purposes of Lanham Act profit disgorgement, as $8,664,960. Id. at 20.

  46.      Of those 1,235 unique Orange Lake timeshare owners, and as of the expert discovery deadline,

  data was available for 672 accounts. Id. at 3 n.3. Of those 672 accounts, Orange Lake excluded 424

  because they did not have mortgage balances, and Orange Lake is only seeking tortious interference

  and FDUTPA damages based on mortgage balances, not on maintenance fee balances. Id. at 8. Of the

  remaining 248 accounts with mortgages, Orange Lake identified at least 187 accounts that had

  defaulted in proximity to when the owner hired TET. Id. at 6-13 & Exhibit E (first missed payments).

  Orange Lake has calculated its tortious interference and FDUTPA damages as $3,637,240. Id. at 13.

  47.      Orange Lake cannot recoup any portion of its loss by foreclosing on or otherwise recovering

  timeshares from defaulted customers and re-selling same due to the inability to recover sunk costs from

  the first sale, recovery and re-sale costs, and existing supply of available inventory. Id. at 13-18.




  7
        TET Defendants claim that some number of these (approximately 100) were not TET
        customers. The precise number is immaterial for purposes of this motion.

                                                       13
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 14 of 26 PageID 10915



                                       MEMORANDUM OF LAW

  I.       Summary judgment standard

           Summary judgment is appropriate where there is “no genuine dispute as to any material fact

  and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A party may move

  for summary judgment on any “claim or defense,” or “part of [a] claim or defense.” FED. R. CIV. P.

  56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). On issues for which the nonmovant would

  bear the burden of proof the movant has two options: (1) it may simply point out a lack of evidence to

  support the nonmoving party’s case; or (2) it may provide “affirmative evidence demonstrating that the

  nonmoving party will be unable to prove its case at trial.” United States v. Four Parcels of Real Prop.

  In Green & Tuscaloosa Ctys, 941 F.2d 1428, 1438 (11th Cir. 1991). “The burden then shifts to the

  nonmoving party, who must go beyond the pleadings and present affirmative evidence to show that a

  genuine issue of material fact exists. Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006). A court

  must view the evidence and reasonable inferences in the light most favorable to the nonmovant, Battle

  v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006), but the non-moving party must rely on more than

  conclusory statements or allegations unsupported by facts. Evers v. Gen’l Motors Corp., 770 F.2d 984,

  986 (11th Cir. 1985). “A factual dispute is genuine if the evidence is such that a reasonable jury could

  return a verdict for the moving party.” Four Parcels, 941 F.2d at 1438.

  II.      Orange Lake Has Standing8

           Standing requires: (1) an injury in fact; (2) fairly traceable to the challenged conduct; and (3)

  redressability. DE 209 at p. 11 (citing Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016)). Here, the

  evidence establishes that Orange Lake has been injured in numerous ways, most notably in the form of




  8
        DE258 (TET Defendants’ Answer) at Fourth Affirmative Defense.


                                                      14
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 15 of 26 PageID 10916



  lost revenues from the timeshare contracts with which Defendants interfered.9 This is an injury in fact.

  Next, the lost revenues are traceable to Defendants’ conduct because there is evidence that Defendants

  instructed timeshare owners not to pay contractual amounts owed to Orange Lake, and testimony from

  those timeshare owners that they stopped paying contractual amounts owed to Orange Lake based on

  Defendants’ instructions. Thus, Orange Lake’s injury is fairly traceable to Defendants. Lastly, a final

  judgment in this action awarding Orange Lake money damages in the amount of unpaid contractual

  payments would redress the harm. For the foregoing reasons, Orange Lake has standing, and TET

  Defendants’ standing defense fails as a matter of law.

  III.      Defendants Are Not Agents And Were Not Privileged to Interfere10

            To have an agency, the principal must acknowledge that the agent will act for him, the agent

  must accept the undertaking on the principal’s behalf, and the principal must control the actions of the

  agent. See, e.g., Goldschmidt v. Holman, 571 So. 2d 422, 424 n.5 (Fla. 1990); Font v. Stanley Steemer

  Int’l, 849 So. 2d 1214, 1216 (Fla. 5th DCA 2003). Here, the evidence establishes that neither TET

  Defendants nor Sussman were agents of the timeshare owners because there is no evidence that the

  timeshare owners controlled any aspect of Defendants’ actions, and to the contrary, Sussman and TET

  made decisions independent of one another and independent of the timeshare owners. In fact, the Court

  already found that it could not reasonably conclude that an agency relationship existed between

  Sussman and the timeshare owners. DE259 at p. 13. There is no competent evidence that TET

  Defendants or Sussman were agents of the timeshare owners.

            Even if there were a fact question as to whether TET Defendants or Sussman were agents of

  the timeshare owners—which is denied—an agent’s “privilege to interfere” with the principal’s

  9
         Orange Lake has been harmed in other ways, including general harm to its commercial and
         business interests, which is traceable to Defendants and redressable through injunctive relief.
  10
         DE258 (TET Defendants’ Answer) at Second & Third Affirmative Defenses; DE257
         (Sussman’s Answer) at Second, Sixth, Seventh, & Ninth Affirmative Defenses.

                                                     15
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 16 of 26 PageID 10917



  contracts is not absolute. See Sloan v. Sax, 505 So. 2d 526, 528 (Fla. 3d DCA 1987). To the contrary,

  “[T]he privilege afforded [to] an agent . . . is not available where the agent acts solely with ulterior

  purposes and the advice is not in the principal’s best interest,” Scussel v. Balter, 386 So. 2d 1227, 1228-

  29 (Fla 3d DCA 1980), where “improper methods” are employed, KMS Rest. Corp. v. Wendy’s Int’l,

  Inc., 361 F.3d 1321, 1327 (11th Cir. 2004), or if they act in bad faith, CSDS Aircraft Sales & Leasing,

  Inc. v. Lloyd Aereo Boliviano Airlines, No. 09-CIV-22274, 2011 WL 1559823, at *5 (S.D. Fla. Apr.

  22, 2011). Here, the evidence establishes that TET Defendants and Sussman did all those things, each

  of which, individually, defeats Defendants’ affirmative defense. More specifically, TET Defendants

  and Sussman both generated millions of dollars in revenues from upfront fees charged to timeshare

  owners. Those fees were generated by falsely promising an exit, and then instructing timeshare owners

  not to pay Orange Lake. Once the fees were generated, TET performed no work other than assigning a

  timeshare owner to a “vendor,” and often charged several thousand dollars to refer a timeshare owner

  to a vendor that TET paid less than one thousand dollars. Whether the vendor procured a lawful exit or

  not, TET falsely instructed timeshare owners they owed no further obligations.

          For his part, Sussman carried out unlawful “exit” methods as a smoke screen to claim he had

  done something to justify keeping his part of the fee—i.e., for his own greed. He did so without the

  timeshare owners knowing of his existence, and without communicating with the timeshare owners. If

  one of TET’s customers became aware of his existence and called him, he categorically refused to

  speak with them. There is no evidence that the owners instructed, advised, or controlled Sussman.

          Neither TET nor Sussman provided advice that was in the timeshare owners’ best interest—

  they told timeshare owners to default in the hopes of obtaining negotiation leverage or a foreclosure;

  they cut off communication with the timeshare owner and provided false status updates; they falsely

  instructed timeshare owners they had no further contractual obligations after unlawful “exit” methods;




                                                      16
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 17 of 26 PageID 10918



  etc. Defendants want to claim they were acting as “agents” of the timeshare owners, but their actions

  misled timeshare owners and put those owners at risk of severe adverse consequences and money

  judgments. Defendants acted with ulterior motives, gave advice not in the owners’ best interest,

  employed improper methods, and acted in bad faith, conclusively defeating their agency defense.

           Further, the evidence establishes Sussman was not an agent for TET Defendants,

  notwithstanding Sussman’s claim that TET was his “client.” Sussman did what he wanted, when he

  wanted. However, even if there were a fact question on that issue—which is denied—such an agency

  relationship is no defense to a conspiracy claim if “the agent has a personal stake in the activities

  separate from the principal’s interest.” Richard Bertram, Inc. v. Sterling Bank & Tr., 820 So. 2d

  963, 966 (Fla.4th DCA 2002). Here, the evidence establishes that Sussman had an independent

  interest or personal stake apart from TET Defendants’ interest—he was paid $500 to $1,000 per file for

  7,800 files—and such an agency relationship is no bar to a finding of conspiracy between them.

  IV.      Defendants are not entitled to litigation privilege11

           Florida’s litigation privilege affords immunity for acts or statements in the course of judicial

  proceedings, if they have some relation to the proceeding. Levin, Middlebrooks, Mabie, Thomas,

  Mayes & Mitchell, P.A. v. U.S. Fire Ins. Co., 639 So. 2d 606, 607-08 (Fla. 1994). That privilege

  “extends to the protection of the judge, parties, counsel, and witnesses, and arises immediately upon the

  doing of any act required or permitted by law in the due course of the judicial proceeding or as

  necessarily preliminary thereto.” Ange v. State, 123 So. 916, 917 (Fla. 1929). Pre-suit communications

  are only protected if “necessarily preliminary” to judicial proceedings, which means the

  communications were required by statute or contract as a condition precedent to suit. Pledger v.

  Burnup & Sims, Inc., 432 So. 2d 1323, 1326 (Fla. 4th DCA 1983); see also Trent v. Mortg. Elec.

  11
        DE258 (TET Defendants’ Answer) at Ninth Affirmative Defense; DE257 (Sussman’s
        Answer) at Fourth Affirmative Defenses.

                                                     17
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 18 of 26 PageID 10919



  Registration Sys., Inc., 618 F.Supp.2d 1356, 1360 (M.D. Fla. 2007) (declining to extend litigation

  privilege to pre-suit communications not required by law). Here, neither Sussman nor TET Defendants

  contemplated litigation or any other judicial proceeding, and they did not act or speak in connection

  with any non-existent proceeding; they certainly did not engage in any action or statement that was

  necessarily preliminary to any such non-existent proceeding. Moreover, the Court already found that

  Sussman’s letters of representation do not fall within the litigation privilege. DE259 at p. 17. There is

  no evidence that anything else Sussman did falls within the litigation privilege.

          As to TET Defendants, they assert the litigation privilege only through the attorneys they hired

  to work on their customers’ files. However, as with Sussman, the attorneys TET Defendants hired

  generally did not engage in any pre-litigation or litigation conduct as to Orange Lake. In late 2018,

  SGB filed one lawsuit against Silverleaf Resorts, an affiliate of Orange Lake, which was supposedly

  undertaken in the course of SGB’s work for TET. First, to the extent TET Defendants argue that this

  one lawsuit creates a litigation privilege for them turns the law on its ear—TET Defendants hired SGB,

  not the other way around. Second, Orange Lake has not asserted claims against TET Defendants for

  anything they did in connection with that one lawsuit, if anything. Third, the Court already found that

  TET Defendants were not necessary to any attorney-client relationship, if one had existed between the

  attorneys and the timeshare owners. DE214. Thus, to the extent SGB had any litigation privilege

  associated with the one lawsuit against Silverleaf, that privilege does not extend to TET Defendants.

  There is no evidence TET Defendants are covered by the litigation privilege.

  V.      Noerr-Pennington Does Not Apply12

          TET Defendants do not expressly allege Noerr-Pennington, but rather allege general First

  Amendment protection. To the extent the defense is separate from Noerr-Pennington, Plaintiffs

  12
       DE258 (TET Defendants’ Answer) at Tenth Affirmative Defense; DE257 (Sussman’s
       Answer) at Third Affirmative Defense.

                                                      18
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 19 of 26 PageID 10920



  first address Noerr-Pennington, followed by the First Amendment generally. The Noerr-Pennington

  doctrine “rests in large part on the general First Amendment guarantees of freedom to petition and

  freedom of association.” McGuire Oil Co. v. Mapco, Inc., 958 F.2d 1552, 1562 (11th Cir. 1992). “The

  essence of the doctrine is that parties who petition the government for governmental action favorable to

  them cannot be prosecuted under the antitrust laws even though their petitions are motivated by

  anticompetitive intent.” Video Int’l Prod., Inc. v. Warner-Amex Cable Commc’s, Inc., 858 F.2d 1075,

  1082 (5th Cir. 1988). The doctrine has been extended to protect First Amendment activity from claims

  of tortious interference, id. at 1084, but only as to “those acts reasonably and normally attendant [to]

  effective litigation,” such as pre-suit demands and cease-and-desist letters that threaten litigation.

  Coastal States Marketing, Inc. v. Hunt, 694 F.2d 1358 (5th Cir. 1983); McGuire Oil, 958 F.2d at 1560.

          The Court has already found that Sussman’s letters of representation do not constitute

  government petitioning sufficient to invoke Noerr-Pennington, DE259 at p. 16, and there is no

  evidence Sussman engaged in any other government petitioning. Similarly, there is no evidence TET

  Defendants engaged in any government petitioning—i.e., they did not petition any Court or any

  government as to Orange Lake, or threaten to do so, or engage in any required pre-suit activity.

          Even if Defendants had engaged in petitioning activity such that they could otherwise invoke

  Noerr-Pennington—which is denied—there is an exception for “sham” petitioning activities seemingly

  undertaken to induce government action, but actually done to interfere with the business of another,

  McGuire Oil, 958 F.2d at 1559. Orange Lake bears the burden of establishing the “sham” exception.

  McGuire Oil, 958 F.2d at 1558 n.9, 1560. To meet its burden, Orange Lake must show that the

  litigation activity was “objectively baseless, in the sense that no reasonable litigant could realistically

  expect success on the merits.” Prof’l Real Estate Investors v. Columbia Pictures Indus., 508 U.S. 49,

  60 (1993). Here, TET Defendants and the attorneys they hired did not investigate or evaluate any




                                                      19
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 20 of 26 PageID 10921



  potential claims against Orange Lake. Without doing so, they could not realistically expect success on

  the merits of any unasserted claims, and neither could any reasonable litigant. Thus, the evidence

  establishes that, even if any of TET Defendants’ or Sussmans’ actions could be considered petitioning

  activity, same was objectively baseless and a sham.

           To the extent TET Defendants’ First Amendment defense is separate from Noerr-Pennington,

  it is somewhat of a novel argument. The first issue is whether TET Defendants engaged in protected

  speech. The First Amendment provides limited protection for commercial speech, but “there can be no

  constitutional objection to the suppression of commercial messages that do not accurately inform the

  public about lawful activity.” Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n, 447 U.S. 557,

  563-64 (1980). Thus, commercial speech that is false or misleading is not protected. Id. Here, TET

  Defendants’ commercial speech is admittedly false in many regards, and clearly misleading in others.

  Thus, TET Defendants have not engaged in protected First Amendment activity.

           Next, the First Amendment only restricts government action; it does not prohibit private

  persons from abridging the First Amendment rights of others. Denver Area Educ. Tele. Consortium,

  Inc. v. F.C.C., 518 U.S. 727, 737 (1996). The only government action potentially at issue in this case

  would be this Court entering an injunction that restricts TET Defendants’ commercial speech. The

  injunctive relief Orange Lake seeks, however, will only prevent TET Defendants from engaging in

  actions that are unlawful and not protected. DE251 at ¶¶ 100-01, 109-10, 118-19, 128-29, 146-47. For

  the foregoing reasons, TET Defendants’ First Amendment defense fails as a matter of law.

  VI.      Sherman & Clayton Acts Do Not Apply13

           While not clear, it appears TET Defendants are arguing that the relief Plaintiffs are seeking

  would unlawfully restrain trade. There is no evidence to support TET Defendants’ allegations, and the



  13
        DE258 (TET Defendants’ Answer) at Thirteenth & Fourteenth Affirmative Defenses.


                                                    20
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 21 of 26 PageID 10922



  defenses are baseless. First, the Sherman Act prohibits contracts, combinations, or conspiracies in

  restraint of trade (§ 1), and monopolies (§ 2).14 A restraint of trade can only exist if there is concerted

  activity among two or more firms, and a company and its subsidiary cannot engage in concerted

  activity. American Needle, Inc. v. Nat’l Football League, 560 U.S. 183, 191, 194 (2010). In addition

  to concerted activity—which they cannot establish—TET Defendants would have to prove an

  unreasonable restraint on trade like price fixing or division of markets among participants. Procaps,

  S.A. v. Patheon, Inc., 845 F.3d 1072, 1081 (11th Cir. 2016); see also Leegin Creative Leather Prods.,

  Inc. v. PSKS, Inc., 551 U.S. 877, 886 (2007). Here, there is no evidence or even any allegation that

  Orange Lake engaged in any concerted activity of that any such concerted activity restrained trade.

          The Clayton Act similarly prohibits discrimination in pricing that substantially lessens or

  prohibits competition, or creates a monopoly, subject to numerous exceptions. 15 U.S.C. §§ 13(a),

  14.15 TET Defendants have not articulated what it is that Orange Lake has done that could constitute

  discriminatory pricing, or how that has substantially lessened or prohibited competition, or created a

  monopoly. There is no evidence of any discrimination in pricing or any restraint on competition.

          Even if TET Defendants had properly alleged or had evidence that Orange Lake violated the

  Sherman or Clayton Acts—which is denied—such a defense is in the nature of unclean hands. See

  Note, “The Sherman Act as a Clean Hands Defense,” 50 Yale L.J. 1114 (April, 1941); 6 Callman on

  Unfair Comp., Tr. & Mono. § 23:17 (4th Ed.). Here, there is no evidence that Orange Lake’s

  unarticulated yet supposedly anti-competitive conduct has harmed TET Defendants, such that equity

  would bar Orange Lake from obtaining relief against TET Defendants. Thus, the Court previously

  struck Defendants’ unclean hands defenses as insufficient, DE284, and the same logic applies here.

  14
       TET Defendants have not alleged a monopoly, and the facts do not give rise to a monopoly.
  15
       TET Defendants also cite to 29 U.S.C. § 52-53. DE258 at Fourteenth Affirmative Defense.
       However, 29 U.S.C. § 52-53 expressly limits its application to restraining orders or
       injunctions in cases between employers and employees, and it has no application here.

                                                      21
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 22 of 26 PageID 10923



  VII.     TET Defendants’ Statements False as a Matter of Law / Not Puffery16

           General statements of opinion, along with “exaggerated advertising, blustering, and boasting

  upon which no reasonable buyer would rely”—i.e., puffery—are not actionable. Southland Sod Farms

  v. Stover Seed Co., 108 F.3d 1134, 1145 (9th Cir. 1997). Here, however, the statements at issue are all

  factual matters—i.e., TET will procure an exit that is legal, safe, and permanent; instructing a timeshare

  owner he owes no further obligations when he actually does, etc.—and TET admits that these

  statements were literally false. Accordingly, TET Defendants’ defense fails as a matter of law.

  VIII. TET Defendants’ Statements Constitute Advertising Under Lanham Act17

           TET Defendants allege that Plaintiffs’ claims fail because the statements at issue were not

  made in commercial competition and therefore do not constitute commercial advertising or promotion.

  However, the Court has already rejected TET Defendants’ argument as a matter of law because

  plaintiffs and defendants need not be competitors. DE209 at p. 16-17 (citing Lexmark Int’l, Inc. v.

  Static Control Components, Inc., 134 S.Ct. 1377, 1394 (2014); Tobinic v. Novella, 142 F.Supp.3d

  1275, 1280 (S.D. Fla. 2015), aff’d sub nom., 848 F.3d 935 (11th Cir. 2017)).

  IX.      Plaintiffs within Protected Zone of Interests18

           To establish a false advertising claim, a plaintiff must “plead (and ultimate prove) an injury to a

  commercial interest in sales or business reputation proximately caused by the defendant’s

  misrepresentations.” Lexmark, 134 S.Ct. at 1395. As this Court found in a related case, unpaid

  promissory notes and other obligations of timeshare owners constitute “lost sales” and are sufficient

  injuries to commercial interests to bring Plaintiffs within the zone of protected interests. DE161 at 17-

  18, Diamond Resorts Int’l, Inc. v. Aaronson, No. 6:17-cv-01394-RBD-DCI.                 Orange Lake has



  16
        DE258 (TET Defendants’ Answer) at Fifth Affirmative Defense.
  17
        DE258 (TET Defendants’ Answer) at Eleventh Affirmative Defense.
  18
        DE258 (TET Defendants’ Answer) at Twelfth Affirmative Defense.

                                                      22
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 23 of 26 PageID 10924



  presented evidence of millions of dollars of unpaid promissory notes and other obligations. Thus, TET

  Defendants’ defense fails as a matter of law.

  X.       Claims Not Barred by Limitations19

           Orange Lake’s tortious interference, civil conspiracy, and FDUTPA claims are subject to a

  four-year limitations period. Generally, Yusuf Mohamad Excavation, Inc. v. Ringhaver Equip., Co.,

  793 So.2d 1127, 1128 (Fla. 5th DCA 2001) (citing Fla. Stat. § 95.11); Canon Latin America, Inc. v.

  Lantech (C.R.) S.A., No. 08-21518-CIV, 2011 WL 240684, at *15 (S.D. Fla. Jan. 24, 2011). Of the

  timeshare owners for whom Orange Lake asserts such claims, the earliest first missed loan payment

  was December 18, 2014. Ex. N at Exhibit E. Orange Lake first asserted its claims on August 24, 2017,

  DE1, which is within the limitations period, and there is no evidence that any of Orange Lake’s claims

  are barred by limitations.

  XI.      Claims Not Barred by Laches20

           The Lanham Act does not contain a statute of limitations. Although the Florida four-year

  limitations period is considered the touchstone for laches, Ambrit, Inc. v. Kraft, Inc., 812 F.2d 1531,

  1546 (11th Cir. 1986), that does not mean the Lanham Act has a four-year statute of limitations, Star-

  Brite Distrib., Inc. v. Gold Eagle Co., No. 14-61841-CIV, 2016 WL 4470093, at *1 (S.D. Fla. Jan. 25,

  2016). Instead, to invoke laches, a defendant must demonstrate: (1) a delay in asserting a right or

  claim; (2) the delay was not excusable; and (3) there was undue prejudice. Kason Indus. v. Component

  Hardware Group, Inc., 120 F.3d 1199, 1203 (11th Cir. 1997). Here, Orange Lake first asserted

  Lanham Act claims in its Original Complaint, filed August 24, 2017. DE1. The presumptive four-year

  period in which to file suit would therefore extend back to August 24, 2013, which is at or around the

  time TET was formed.

  19
        DE258 (TET Defendants’ Answer) at Sixteenth Affirmative Defense.
  20
        DE258 (TET Defendants’ Answer) at Seventeenth Affirmative Defense.

                                                    23
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 24 of 26 PageID 10925



          However, because this is not a statute of limitations, courts consider whether the plaintiff

  delayed in asserting claims for more than four years after it knew or should have known of the

  offending advertisements. Id. In this case, Orange Lake cannot reasonably be expected to have known

  of its claims from the moment TET started operating. TET initially started with regional advertising,

  working its way into national advertising, and TET concealed (and still conceals) from Orange Lake

  the fact that it is working on behalf of its customers who own Orange Lake timeshares. Orange Lake

  did not make contact with any affected timeshare owner who worked with TET until 2016 and did not

  obtain evidence to support its claims until 2017. This makes sense because TET’s “process” takes

  time—often years, as described above—to run its course, and as noted in the preceding section, the

  earliest timeshare owner default for which Orange Lake is asserting tortious interference claims was in

  December 2014. Thus, Orange Lake did not delay in bringing its claims. Star-Brite Distrib., 2016 WL

  447009 at *2 (reasonable for plaintiff to bring claims within four years of determining it had provable

  claims). There is no evidence that Orange Lake unreasonably delayed in asserting its claims, or that

  TET was prejudiced by any delay. Thus, TET Defendants’ defense fails as a matter of law.

  XII.    Plaintiffs Did Not Fail to Mitigate21

          With respect to failure to mitigate, this is the doctrine of unavoidable consequences, which the

  Florida Supreme Court has described as follows:

          The doctrine of unavoidable consequences, which is also somewhat inaccurately
          identified as the “duty to mitigate” damages, commonly applies in contract and tort
          actions. There is no actual “duty to mitigate” because the injured party is not
          compelled to undertake any ameliorative efforts. The doctrine simply prevents a party
          from recovering those damages inflicted by a wrongdoer that the injured party could
          have reasonably avoided. The doctrine does not permit damage reduction based on
          what could have been avoided through Herculean efforts. Rather, the injured party is
          only accountable for those hypothetical ameliorative actions that could have been
          accomplished through ordinary and reasonable care, without requiring undue effort or
          expense.

  21
       DE258 (TET Defendants’ Answer) at First Affirmative Defense.


                                                    24
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 25 of 26 PageID 10926




  Sys. Comp. Corp. v. Fla. Dep’t of Transp., 14 So. 3d 967, 982 (Fla. 2009) (internal citations and

  quotations omitted). Further, the plaintiff is “not obligated to accept offers that were not commercially

  reasonable or made no economic sense.” Slip-in-Slide Records, Inc. v. TVT Records, LLC, No. 05-

  CIV-21113, 2007 WL 3232270, *13 (S.D.Fla. Oct. 31, 2007). “The burden of showing that the victim

  of tortious conduct failed to minimize his damages rests with the wrongdoer.” Tenn. Valley Sand &

  Gravel Co. v. M/V Delta, 598 So. 930, 933 (5th Cir. 1979). Regardless of the reasonableness of the

  injured party’ actions or inactions after the tort, if it has no impact on the harm caused by the tort, then

  the defendant cannot meet his burden to establish a so-called failure to mitigate. Id.

          As set forth above, Orange Lake has presented evidence that it could not have mitigated the

  harm caused by Defendants, for several reasons. There is no competent evidence to the contrary, and

  TET Defendants’ failure to mitigate defense fails as a matter of law.

                                              CONCLUSION

          For these reasons, the Court should enter summary judgment against TET Defendants as to

  their First, Second, Third, Fourth, Fifth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fourteenth,

  Sixteenth, and Seventeenth Affirmative Defenses and against Sussman as to his Second, Third, Fourth,

  Sixth, Seventh, and Ninth Affirmative Defenses.




                                                      25
Case 6:17-cv-01542-GAP-DCI Document 324 Filed 04/01/19 Page 26 of 26 PageID 10927



  Dated: April 1, 2019.                    Respectfully submitted,

                                           GREENSPOON MARDER LLP

                                             /s/ Jeffrey A. Backman
                                           RICHARD W. EPSTEIN (FL Bar No. 229091)
                                           richard.epstein@gmlaw.com
                                           JEFFREY A. BACKMAN (FL Bar No. 662501)
                                           jeffrey.backman@gmlaw.com
                                           200 E. Broward Blvd., Suite 1800
                                           Fort Lauderdale, FL 33301
                                           Telephone: 954.491.1120
                                           Facsimile: 954.343.6958
                                           Counsel for Plaintiffs


                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I have filed the foregoing with the Clerk of Court via CM/ECF on

  April 1, 2019. I further certify that any party that enters an appearance in this matter will receive a copy

  of this document via CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive Notice of Electronic Filing.

                                           /s/ Jeffrey A. Backman
                                           Jeffrey A. Backman




                                                      26
